Exhibit 10.1

EXECUTION VERSION

Continental Resources, Inc.

Banner Pipeline Company, L.L.C.

CLR Asset Holdings, LLC

The Mineral Resources Company

$1,500,000,000 5.75% Senior Notes due 2031

PURCHASE AGREEMENT

dated November 10, 2020

BofA Securities, Inc.



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

November 10, 2020

BofA Securities, Inc.

As Representative of the Initial Purchasers

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Continental Resources, Inc., an Oklahoma corporation (the
“Company”), proposes to issue and sell to the several Initial Purchasers named
in Schedule A (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule A of $1,500,000,000 aggregate
principal amount of the Company’s 5.75% Senior Notes due 2031 (the “Notes”).
BofA Securities, Inc. has agreed to act as the representative of the several
Initial Purchasers (the “Representative”) in connection with the offering and
sale of the Notes.

The Notes will be issued pursuant to an indenture (the “Indenture”), to be dated
as of the Closing Date (as defined in Section 2 hereof), among the Company, the
Initial Guarantors (as defined below) and Wilmington Trust, National
Association, as trustee (the “Trustee”). Notes will be issued only in book-entry
form in the name of Cede & Co., as nominee of The Depository Trust Company (the
“Depositary”) pursuant to a letter of representations, to be dated on or before
the Closing Date (the “DTC Agreement”), from the Company to the Depositary.

The payment of principal of, premium, if any, and interest on the Notes when and
as the same becomes due and payable, will be fully and unconditionally
guaranteed on a senior unsecured basis, jointly and severally, by (i) Banner
Pipeline Company, L.L.C., a wholly owned subsidiary of the Company (“Banner”),
(ii) CLR Asset Holdings, LLC, a wholly owned subsidiary of the Company (“CLR
Asset Holdings”), (iii) The Mineral Resources Company, a wholly owned subsidiary
of the Company (“Mineral Resources” and together with Banner and CLR Asset
Holdings, the “Initial Guarantors” and each an “Initial Guarantor”) and
(iii) any subsidiary of the Company formed or acquired after the Closing Date
that executes a supplement to the Indenture guaranteeing the Notes in accordance
with the terms of the Indenture, and their respective successors and assigns
(together with the Initial Guarantors, the “Guarantors”), pursuant to their
guarantees (the “Guarantees”). The Notes and the Guarantees related thereto are
herein collectively referred to as the “Securities.”

Each of the Company and each Initial Guarantor understands that the Initial
Purchasers propose to make an offering of the Securities on the terms and in the
manner set forth herein and in the Pricing Disclosure Package (as defined below)
and agrees that the Initial Purchasers may resell, subject to the conditions set
forth herein, all or a portion of the Securities to purchasers (the “Subsequent
Purchasers”) on the terms set forth in the Pricing Disclosure Package (the first

 

1



--------------------------------------------------------------------------------

time when sales of the Securities are made is referred to as the “Time of
Sale”). The Securities are to be offered and sold to or through the Initial
Purchasers without being registered with the Securities and Exchange Commission
(the “Commission”) under the Securities Act, in reliance upon exemptions
therefrom. Pursuant to the terms of the Securities and the Indenture, investors
who acquire Securities shall be deemed to have agreed that Securities may only
be resold or otherwise transferred, after the date hereof, if such Securities
are registered for sale under the Securities Act or if an exemption from the
registration requirements of the Securities Act is available (including the
exemptions afforded by Rule 144A under the Securities Act (“Rule 144A”) or
Regulation S under the Securities Act (“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated November 10, 2020 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated November 10, 2020 in the form attached
hereto as Annex II (the “Pricing Supplement”), describing the terms of the
Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities. The Preliminary Offering
Memorandum and the Pricing Supplement are herein referred to as the “Pricing
Disclosure Package.” Promptly after this Agreement is executed and delivered,
the Company will prepare and deliver to each Initial Purchaser a final offering
memorandum dated the date hereof (the “Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

The Company and each Initial Guarantor hereby confirm their agreements with the
Initial Purchasers as follows:

SECTION 1.    Representations and Warranties. Each of the Company and each
Initial Guarantor, jointly and severally, hereby represents, warrants and
covenants to each Initial Purchaser that, as of the date hereof and as of the
Closing Date (references in this Section 1 to the “Offering Memorandum” are to
(x) the Pricing Disclosure Package in the case of representations and warranties
made as of the date hereof and (y) the Pricing Disclosure Package and the Final
Offering Memorandum in the case of representations and warranties made as of the
Closing Date):

(a)    No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated

 

2



--------------------------------------------------------------------------------

by this Agreement and the Offering Memorandum to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).

(b)    No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers and their Affiliates as to whom the Company
makes no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act. None of the Company, its Affiliates, or any person
acting on its or any of their behalf (other than the Initial Purchasers and
their Affiliates, as to whom the Company makes no representation or warranty)
has engaged or will engage, in connection with the offering of the Securities,
in any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act. With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Company, its Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers and
their Affiliates, as to whom the Company makes no representation or warranty)
has engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Company and its Affiliates and any person
acting on its or their behalf (other than the Initial Purchasers and their
Affiliates, as to whom the Company makes no representation or warranty) has
complied and will comply with the offering restrictions set forth in Regulation
S.

(c)    Eligibility for Resale under Rule 144A. When issued on the Closing Date,
the Securities will be eligible for resale pursuant to Rule 144A and will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
inter-dealer quotation system.

(d)    The Pricing Disclosure Package and Offering Memorandum. Neither the
Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(b), as applicable) as of the Closing Date, contains or will contain an
untrue statement of a material fact or omits or will omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from the Pricing Disclosure Package, the Final Offering Memorandum or
any amendment or supplement thereto made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
the Representative expressly for use in the Pricing Disclosure Package, the
Final Offering Memorandum or amendment or supplement thereto, as the case may
be. The Pricing Disclosure Package contains, and the Final Offering Memorandum
will contain, all the information specified in, and meeting the requirements of,
Rule 144A. The Company has not distributed and will not distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Pricing Disclosure Package
and the Final Offering Memorandum.

 

3



--------------------------------------------------------------------------------

(e)    Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities (each such
communication by the Company or its agents and representatives (other than a
communication referred to in clauses (i) and (ii) below) a “Company Additional
Written Communication”) other than (i) the Pricing Disclosure Package, (ii) the
Final Offering Memorandum, and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a). Each such
Company Additional Written Communication, when taken together with the Pricing
Disclosure Package, did not, and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from each
such Company Additional Written Communication made in reliance upon and in
conformity with information furnished to the Company in writing by any Initial
Purchaser through the Representative expressly for use in any Company Additional
Written Communication.

(f)    Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act.

(g)    The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company and each
Initial Guarantor.

(h)    DTC Agreement. The DTC Agreement has been duly authorized and, on the
Closing Date, will have been duly executed and delivered by, and, assuming the
due authorization, execution and delivery thereof by the other parties thereto,
each such agreement will constitute a valid and binding agreement of the Company
and enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles (regardless of whether
enforcement is considered in a proceeding in equity or at law).

(i)    Authorization of the Securities. The Notes to be purchased by the Initial
Purchasers from the Company are substantially in the form contemplated by the
Indenture, have been duly authorized by the Company for issuance and sale
pursuant to this Agreement and the Indenture and, at the Closing Date, will have
been duly executed by the Company and, when issued and authenticated by the
Trustee in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
agreements of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether enforcement is considered in a proceeding in
equity or at law) and will be entitled to the benefits of the Indenture. Each
Initial Guarantor has duly authorized the Guarantees and, when the Notes have
been issued and authenticated in the manner

 

4



--------------------------------------------------------------------------------

provided for in the Indenture and delivered against payment of the purchase
price therefor, the Guarantees will constitute valid and binding agreements of
the Initial Guarantors, enforceable against the Initial Guarantors in accordance
with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law).

(j)    Authorization of the Indenture. The Indenture has been duly authorized,
executed and delivered by the Company and the Initial Guarantors and, assuming
the due authorization, execution and delivery thereof by the Trustee,
constitutes a valid and binding agreement of the Company and each Initial
Guarantor, enforceable against the Company and each Initial Guarantor in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law).

(k)    Description of the Securities and the Indenture. The Securities and the
Indenture will conform in all material respects to the respective statements
relating thereto contained in the Offering Memorandum.

(l)    No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the Offering
Memorandum (exclusive of any amendment or supplement thereto), except in each
case as otherwise disclosed in the Offering Memorandum (exclusive of any
amendment or supplement thereto): (i) there has not been any change in the
capital stock (other than as result of routine activity under the Amended and
Restated Continental Resources, Inc. 2013 Long-Term Incentive Plan), or material
change in the long-term debt, of the Company or its subsidiaries, or any
dividend or distribution of any kind declared, set aside for payment, paid or
made by the Company on any class of capital stock, or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, properties, management, financial position,
shareholders’ equity, results of operations or prospects of the Company and its
subsidiaries, taken as a whole (any such change is called a “Material Adverse
Change”); (ii) neither the Company nor any of its subsidiaries has entered into
any transaction or agreement that is material to the Company and its
subsidiaries, taken as a whole, or incurred any liability or obligation, direct
or contingent, that is material to the Company and its subsidiaries, taken as a
whole; and (iii) neither the Company nor any of its subsidiaries has sustained
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority.

(m)    Independent Accountants. Grant Thornton LLP, which expressed its opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission and included in the Offering Memorandum are independent registered
public accountants within the meaning of Regulation S-X under the Securities Act
and the Exchange Act and within the applicable rules and regulations adopted by
the Public Company Accounting Oversight Board (United States) and any non-audit
services provided by Grant Thornton LLP to the Company or its subsidiaries have
been approved by the Audit Committee of the Board of Directors of the Company.

 

5



--------------------------------------------------------------------------------

(n)    Preparation of the Financial Statements. The financial statements,
together with the related schedules and notes, included in the Offering
Memorandum present fairly the consolidated financial position of the entities to
which they relate as of and at the dates indicated and the results of their
operations and cash flows for the periods specified. Such financial statements
have been prepared in conformity with generally accepted accounting principles
applied on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. The audited financial data set
forth in the Offering Memorandum under the captions “Summary—Summary Historical
Consolidated Financial Data” fairly presents the information set forth therein
on a basis consistent with that of the Company’s audited financial statements,
except as may be expressly stated in the related notes thereto.

(o)    Organization and Good Standing. The Company and each of its subsidiaries
has been duly organized and is validly existing and in good standing under the
laws of its jurisdiction of organization, is duly qualified to do business and
is in good standing in each jurisdiction in which its ownership or lease of
property or the conduct of its businesses requires such qualification, and has
all power and authority necessary to own or hold its properties and to conduct
the businesses in which it is engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on the business, properties,
management, financial condition, shareholders’ equity, results of operations,
cash flows or prospects of the Company and its subsidiaries taken as a whole or
on the transactions contemplated hereby (a “Material Adverse Effect”). The
Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the Initial Guarantors, 20 Broadway
Associates LLC, an Oklahoma limited liability company and wholly owned
subsidiary of the Company (“Broadway Associates”), SFPG, LLC, an Oklahoma
limited liability company and subsidiary of the Company (“SFPG”) and The Mineral
Resources Company II, LLC, a Delaware limited liability company and subsidiary
of the Company (“Mineral Resources Company II”). The Initial Guarantors,
Broadway Associates, SFPG and Mineral Resources Company II are the only
subsidiaries of the Company.

(p)    Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or bylaws or similar organizational documents or is in
default (or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or a
subsidiary of the Company is a party or by which it may be bound (including,
without limitation, agreements listed on Schedule B hereto), or to which any of
the property or assets of the Company or a subsidiary of the Company is subject
(each, an “Existing Instrument”), except for such Defaults as would not,
individually or in the aggregate, result in a Material Adverse Effect. The
Company’s and Initial Guarantors’ execution, delivery and performance of this
Agreement, the DTC Agreement and the Indenture, and the issuance and delivery of
the Securities, and consummation of the transactions contemplated hereby and
thereby and by the Offering Memorandum (i) will not result in any violation of
the provisions of the charter or bylaws or similar organizational documents of
the Company or the Initial Guarantors, (ii) will not conflict with or constitute
a breach of, or Default under, or result in the creation or imposition of any
lien,

 

6



--------------------------------------------------------------------------------

charge or encumbrance upon any property or assets of the Company or the Initial
Guarantors pursuant to any Existing Instrument and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or the Initial Guarantors, except, in the case
of clauses (ii) and (iii) above, for such conflicts, breaches, Defaults, liens,
charges, encumbrances or violations as would not, individually or in the
aggregate, result in a Material Adverse Effect. Assuming the accuracy of the
representations, warranties and covenants of the Initial Purchasers set forth
herein, no consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency, is required for consummation of the transactions contemplated hereby and
by the Offering Memorandum, except such as may be required by the Securities Act
or the securities laws of the several states of the United States with respect
to the Company’s or which, if not obtained or made, would not, individually or
in the aggregate have a Material Adverse Effect or materially and adversely
affect the ability of the Company or the Initial Guarantors to perform its
obligations under this Agreement.

(q)    Legal Proceedings. Except as described in, or in documents incorporated
by reference in, the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is or may be a party or to which any property
of the Company or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or its
subsidiaries, could reasonably be expected to have a Material Adverse Effect or
materially and adversely affect the ability of the Company or the Initial
Guarantors to perform its obligations under this Agreement; to the knowledge of
the Company, no such investigations, actions, suits or proceedings are
threatened or contemplated by any governmental or regulatory authority or
others; and (i) there are no current or pending legal, governmental or
regulatory actions, suits or proceedings that are required by the Exchange Act
to be disclosed in an annual report on Form 10-K or a quarterly report on Form
10-Q which are not so disclosed in the Offering Memorandum and (ii) there are no
statutes, regulations or contracts or other documents that are required by the
Exchange Act to be disclosed in an annual report on Form 10-K or a quarterly
report on Form 10-Q which are not so disclosed in the Offering Memorandum.

(r)    Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in the Offering Memorandum, except where the
failure to possess or make the same would not, individually or in the aggregate,
have a Material Adverse Effect; and except as described in the Offering
Memorandum, or as would not, individually or in the aggregate, have a Material
Adverse Effect, neither the Company nor any of its subsidiaries has received
notice of any revocation or modification of any such license, certificate,
permit or authorization or has any reason to believe that any such license,
certificate, permit or authorization will not be renewed in the ordinary course.

(s)    Title to Real and Personal Property. Each of the Company and its
subsidiaries has good and marketable title to all real and other property owned
by it, in each case free and clear of all liens, encumbrances and defects except
those (i) described in the Offering

 

7



--------------------------------------------------------------------------------

Memorandum or (ii) that would not, individually or in the aggregate, have a
Material Adverse Effect. Except as described in the Offering Memorandum, each of
the Company and its subsidiaries holds all leased real and other property under
valid and enforceable leases, with such exceptions as would not have a Material
Adverse Effect.

(t)    Taxes. The Company and its subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof; and except as otherwise disclosed in the Offering
Memorandum, or as would not, individually or in the aggregate, have a Material
Adverse Effect, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or its subsidiaries or any of their
respective properties or assets.

(u)    Investment Company Act. Each of the Company and each Initial Guarantor is
not and, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Offering Memorandum,
will not be required to register as an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, “Investment Company Act”).

(v)    Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, which insurance is
in amounts and insures against such losses and risks as are adequate to protect
the Company and its subsidiaries and their respective businesses; and neither
the Company nor any of its subsidiaries has (i) received notice from any insurer
or agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business.

(w)    No Labor Disputes. No labor disturbance by or dispute with employees of
the Company or its subsidiaries exists or, to the knowledge of the Company, is
contemplated or threatened; and the Company is not aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of its or
its subsidiaries’ principal suppliers, contractors or customers, except as would
not have a Material Adverse Effect.

(x)    No Restrictions on Subsidiaries. The Initial Guarantors are not currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to the Initial Guarantors from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company.

(y)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

 

8



--------------------------------------------------------------------------------

(z)    Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the Offering Memorandum is not based on or
derived from sources that are reliable and accurate in all material respects.

(aa)    No Price Stabilization or Manipulation. None of the Company or its
subsidiaries has taken and or will take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

(bb)    Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company, its subsidiaries or any of their respective directors or officers, in
their capacities as such, to comply with any applicable provision of the
Sarbanes-Oxley Act of 2002 and any applicable rules and regulations promulgated
in connection therewith, including Section 402 relating to loans and Sections
302 and 906 relating to certifications.

(cc)    Accounting Controls. The Company and its subsidiaries maintain a system
of “internal control over financial reporting” (as defined in Rule 13a-15(f) of
the Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, the Company’s principal executive
and principal financial officers, and effected by the Company’s board of
directors, management and other personnel, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles, including those policies and procedures that (i) pertain
to the maintenance of records that in reasonable detail accurately and fairly
reflect the transactions and dispositions of the assets of the Company;
(ii) provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company; and (iii) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of the
Company’s assets that could have a material effect on the Company’s financial
statements.

(dd)    Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to provide reasonable assurance that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure.

(ee)    Compliance with Environmental Laws. (i) The Company and its subsidiaries
(A) are and, since January 1, 2017, have been in compliance with any and all
applicable federal, state, local and foreign laws (including common law), rules,
regulations, requirements, decisions and orders relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”); (B)

 

9



--------------------------------------------------------------------------------

have received and are and, since January 1, 2017, have been in compliance with
all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws (collectively
“Environmental Permits”) to conduct their respective businesses; (C) except as
described in the Offering Memorandum, have not received any notice or claim
relating to Environmental Laws, including, without limitation, any notice or
claim of any actual or potential liability for the investigation or remediation
of any hazardous or toxic substances or wastes, pollutants or contaminants, and
have no knowledge of any event or condition that would reasonably be expected to
result in any such notice or claim; and (D) are not a party to any order, decree
or agreement that imposes any obligation or liability under any Environmental
Law and (ii) there are no costs or liabilities (whether accrued, contingent,
absolute, determined, determinable or otherwise) associated with Environmental
Laws or Environmental Permits, including, without limitation, any capital or
operating expenditures required for cleanup, investigation or closure of
properties or compliance with Environmental Laws or Environmental Permits, any
related constraints on operating activities and any potential liabilities to
third parties, of or relating to the Company or its subsidiaries, except in the
case of each of (i) and (ii) above, for any such failure to comply, or failure
to receive required Environmental Permits, or order, decree, or agreement, or
cost or liability, as would not, individually or in the aggregate, have a
Material Adverse Effect.

(ff)    Compliance With ERISA. Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
affiliates has been maintained in compliance, in all material respects, with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding any transactions effected pursuant to a statutory or
administrative exemption and transactions which, individually or in the
aggregate, would not have a Material Adverse Effect; and no such plan is subject
to Title IV of ERISA or the funding rules of Section 412 of the Code or
Section 302 of ERISA.

(gg)    Related Party Transactions. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, shareholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Exchange Act to
be disclosed in an annual report on Form 10-K which is not so disclosed in the
Offering Memorandum.

(hh)    Foreign Corrupt Practices Act. None of the Company, its subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee,
affiliate or other person acting on behalf of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined

 

10



--------------------------------------------------------------------------------

in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA and the Company, its
subsidiaries and, to the knowledge of the Company, its respective affiliates
have conducted their businesses in compliance with the FCPA, and have instituted
and maintain and enforce policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

(ii)    No Conflict with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

(jj)    No Conflict with Sanctions Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate or representative of the Company or any of its
subsidiaries is an individual or entity (“Person”) that is currently the target
or subject of any sanctions administered or enforced by the U.S. government,
including without limitation, the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of Commerce, the U.S. Department of
State (collectively “Sanctions”), nor is the Company or any of its subsidiaries
located, organized or resident in a country or territory that is the subject of
Sanctions. The Company will not, directly or indirectly , use the proceeds of
the offering and sale of the Notes, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund or facilitate any activities of or business with any Person
that, at the time of such funding or facilitation, is the subject or target of
Sanctions, or is in any country or territory, that, at the time of such funding
or facilitation, is the subject or target of Sanctions, or (ii) in any other
manner that will result in a violation by any Person (including any Person
participating in the offering and sale of the Notes, whether as initial
purchaser, underwriter, advisor, investor or otherwise) of Sanctions. For the
past five years, the Company and its subsidiaries have not knowingly engaged in,
and are not now knowingly engaged in, and will knowingly not engage in any
dealings or transactions with any Person that, at the time of such dealing or
transaction, is or was the subject or target of Sanctions or with or in any
country or territory that is or was the target or subject of Sanctions.

(kk)    Reserve Data. (i) The oil and natural gas reserve estimates of the
Company and its subsidiaries as of December 31, 2015, 2016, 2017, 2018 and 2019
contained and/or incorporated by reference in the Offering Memorandum are
derived from reports that have been prepared by, or have been audited by, Ryder
Scott Company, LP, as set forth and to the extent indicated therein, and
(ii) such estimates under (i) fairly reflect the oil and natural gas reserves of
the Company and its subsidiaries, as applicable, at the dates indicated therein
and are in accordance, in all material respects, with Commission guidelines
applied on a consistent basis throughout the periods involved.

 

11



--------------------------------------------------------------------------------

(ll)    Independent Petroleum Engineers. Ryder Scott Company, LP has represented
to the Company that it is, the Company believes it to be, and its engineers are
independent petroleum engineers with respect to the Company and for the periods
set forth in the Offering Memorandum.

(mm)    eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language incorporated by reference in the Offering
Memorandum fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

(nn)    Unrestricted Subsidiary. Each of Broadway Associates, SFPG, and Mineral
Resources Company II is designated an “Unrestricted Subsidiary” under the
Indenture dated as of March 8, 2012, as amended, supplemented or otherwise
modified, among the Company, the Initial Guarantors and Wilmington Trust,
National Association, as trustee, the Indenture dated as of April 5, 2013, as
amended, supplemented or otherwise modified, among the Company, the Initial
Guarantors and Wilmington Trust, National Association, as trustee, the Indenture
dated as of May 19, 2014 as amended, supplemented or otherwise modified, among
Continental Resources, Inc., the Initial Guarantors and Wilmington Trust,
National Association, as trustee, the Indenture dated as of December 8, 2017 as
amended, supplemented or otherwise modified, among Continental Resources, Inc.,
the Initial Guarantors and Wilmington Trust, National Association, as trustee,
and the Indenture.

(oo)    Cybersecurity. Except as disclosed in the Offering Memorandum or would
not reasonably be expected to have a Material Adverse Effect, (i) the Company’s
and its subsidiaries’ information technology assets and equipment, computers,
systems, networks, hardware, software, websites, applications, and databases
(collectively, “IT Systems”) are, in the Company’s reasonable belief, adequate
for, and operate and perform in all material respects as required in connection
with the operation of their respective businesses as currently conducted and
(ii) to the Company’s knowledge, the IT systems are free and clear of all
material bugs, errors, defects, Trojan Horses, time bombs, malware and other
corruptants. Except as disclosed in the Offering Memorandum, or would not
reasonably be expected to have a Material Adverse Effect, the Company and its
subsidiaries have used reasonable efforts to establish, implement and maintain
commercially reasonable controls, policies, procedures, and safeguards to
maintain and protect their material confidential information and the integrity,
continuous operation, redundancy and security of all IT Systems and data
(including all personal, personally identifiable, sensitive, confidential or
regulated data (“Personal Data”)) used in connection with their businesses, and
to the Company’s knowledge there have been no breaches, violations, outages or
unauthorized uses of or accesses to same, except for those that have been
remedied without material cost or liability or the duty to notify any other
person, nor any incidents under internal review or investigations relating to
the same. Except as disclosed in the Offering Memorandum or would not reasonably
be expected to have a Material Adverse Effect, to the knowledge of the Company,
the Company and its subsidiaries are presently in compliance with all applicable
laws or statutes and all judgments, orders, rules and regulations of any court
or arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Personal Data and to the protection of such IT Systems and Personal Data from
unauthorized use, access, misappropriation or modification.

 

12



--------------------------------------------------------------------------------

Any certificate signed by an officer of the Company or an Initial Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Initial Guarantor to each Initial Purchaser as to the matters set forth therein.

SECTION 2.    Purchase, Sale and Delivery of the Securities.

(a)    The Securities. Each of the Company and each Initial Guarantor agrees to
issue and sell to the Initial Purchasers, all of the Securities, and the Initial
Purchasers agree, severally and not jointly, to purchase from the Company and
the Initial Guarantors the aggregate principal amount of Notes set forth
opposite their names on Schedule A, at a purchase price of 99.000% of the
principal amount thereof, plus accrued interest from November 25, 2020 payable
on the Closing Date, on the basis of the representations, warranties and
agreements herein contained, and upon the terms, subject to the conditions
thereto, herein set forth.

(b)    The Closing Date. Delivery of certificates for the Securities in
definitive global form to be purchased by the Initial Purchasers and payment
therefor shall be made at the offices of Davis Polk & Wardwell LLP, 450
Lexington Avenue, New York, New York (or such other place as may be agreed to by
the Company and the Representative) at 9:00 a.m. New York City time, on
November 25, 2020, or such other time and date as the Representative shall
designate by notice to the Company (the time and date of such closing are called
the “Closing Date”). The Company hereby acknowledges that circumstances under
which the Representative may provide notice to postpone the Closing Date as
originally scheduled include, but are in no way limited to, any determination by
the Company or the Initial Purchasers to re-circulate to investors copies of an
amended or supplemented Offering Memorandum or a delay as contemplated by the
provisions of Section 17 hereof.

(c)    Delivery of the Securities. The Company shall deliver, or cause to be
delivered, the Securities to the Representative for the accounts of the several
Initial Purchasers through the facilities of the Depositary on the Closing Date
against the irrevocable release of a wire transfer of immediately available
funds for the amount of the purchase price therefor. The certificates for the
Securities shall be in such denominations and registered in the name of Cede &
Co., as nominee of the Depositary, pursuant to the DTC Agreement, and shall be
made available for inspection on the business day preceding the Closing Date at
a location in New York City, as the Representative may designate. Time shall be
of the essence, and delivery at the time and place specified in this Agreement
is a further condition to the obligations of the Initial Purchasers.

(d)    Initial Purchasers as Qualified Institutional Buyers. Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that it is a “qualified institutional buyer” within the meaning of
Rule 144A (a “Qualified Institutional Buyer”).

 

13



--------------------------------------------------------------------------------

SECTION 3.    Additional Covenants. Each of the Company and each Initial
Guarantor further covenants and agrees with each Initial Purchaser as follows:

(a)    Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum, the
Pricing Supplement or the Final Offering Memorandum unless the Representative
shall previously have been furnished a copy of the proposed amendment or
supplement at least two business days prior to the proposed use or filing, and
shall not have objected to such amendment or supplement. Before making,
preparing, using, authorizing, approving or distributing any Company Additional
Written Communication, the Company will furnish to the Representative a copy of
such written communication for review and will not make, prepare, use,
authorize, approve or distribute any such written communication to which the
Representative reasonably object.

(b)    Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare and
(subject to Section 3(a) hereof) furnish to the Initial Purchasers such
amendments or supplements to any of the Pricing Disclosure Package as may be
necessary so that the statements in any of the Pricing Disclosure Package as so
amended or supplemented will not, in the light of the circumstances under which
they were made, be misleading or so that any of the Pricing Disclosure Package
will comply with all applicable law. If, prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Offering Memorandum, as then amended
or supplemented, in order to make the statements therein, in the light of the
circumstances when the Final Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or if in the judgment of the Representative or
counsel for the Initial Purchasers it is otherwise necessary to amend or
supplement the Final Offering Memorandum to comply with law, the Company agrees
to promptly prepare (subject to Section 3(a) hereof), and furnish at its own
expense to the Initial Purchasers, amendments or supplements to the Final
Offering Memorandum so that the statements in the Final Offering Memorandum as
so amended or supplemented will not, in the light of the circumstances at the
Closing Date and at the time of sale of Securities, be misleading or so that the
Final Offering Memorandum, as amended or supplemented, will comply with all
applicable law.

(c)    Copies of the Offering Memorandum. The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.

(d)    Blue Sky Compliance. Each of the Company and each Initial Guarantor shall
cooperate with the Representative and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and

 

14



--------------------------------------------------------------------------------

sale under the securities laws of the several states of the United States, the
provinces of Canada or any other jurisdictions designated by the Representative,
shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Securities. None of the Company or the Initial Guarantors shall be
required to qualify as a foreign corporation or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified or where it would be subject to taxation as a foreign
corporation. The Company will advise the Representative promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, each of the Company and each Initial Guarantor shall use its
commercially reasonable efforts to obtain the withdrawal thereof at the earliest
possible moment.

(e)    Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f)    The Depositary. The Company will cooperate with the Initial Purchasers
and use its commercially reasonable efforts to permit the Securities to be
eligible for clearance and settlement through the facilities of the Depositary.

(g)    Additional Issuer Information. Prior to the completion of the placement
of the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the New York
Stock Exchange (the “NYSE”) all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act. Additionally, at any time when the Company
is not subject to Section 13 or 15 of the Exchange Act, for the benefit of
holders and beneficial owners from time to time of the Securities, the Company
shall furnish, at its expense, upon request, to holders and beneficial owners of
Securities and prospective purchasers of Securities information (“Additional
Issuer Information”) satisfying the requirements of Rule 144A(d).

(h)    Agreement Not To Offer or Sell Additional Securities. During the period
beginning on, and including, the date hereof to, and including, the Closing
Date, the Company will not, without the prior written consent of BofA
Securities, Inc. (which consent may be withheld at the sole discretion of BofA
Securities, Inc.), directly or indirectly, sell, offer, contract or grant any
option to sell, pledge, transfer or establish an open “put equivalent position”
within the meaning of Rule 16a-1 under the Exchange Act, or otherwise dispose of
or transfer, or announce the offering of, or file any registration statement
under the Securities Act in respect of, any debt securities of the Company or
securities exchangeable for or convertible into debt securities of the Company
(other than as contemplated by this Agreement). For the avoidance of doubt, this
paragraph (h) shall not affect the Company’s ability to borrow amounts under its
revolving credit facility or to increase the commitments thereunder.

(i)    Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities remain
outstanding, the Company will furnish to the Representative and, upon request,
to each of the other Initial

 

15



--------------------------------------------------------------------------------

Purchasers: (i) as soon as practicable after the end of each fiscal year, copies
of the Annual Report of the Company containing the balance sheet of the Company
as of the close of such fiscal year and statements of income, shareholders’
equity and cash flows for the year then ended and the opinion thereon of the
Company’s independent registered public accountants; (ii) as soon as practicable
after the filing thereof, copies of each proxy statement, Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other report
filed by the Company with the Commission, the Financial Industry Regulatory
Authority, Inc. (“FINRA”) or any securities exchange; and (iii) as soon as
available, copies of any report or communication of the Company mailed generally
to holders of its capital stock or debt securities (including the holders of the
Securities), if, in each case, such documents are not filed with the Commission
within the time periods specified by the Commission’s rules and regulations
under Section 13 or 15 of the Exchange Act.

(j)    No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

(k)    No Restricted Resales. During the period of one year after the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to resell any of the Notes which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them.

(l)    Legended Securities. Each certificate for a Security will bear a legend
substantially to the effect of that contained in “Notice to Investors” in the
Preliminary Offering Memorandum for the time period and upon the other terms
stated in the Preliminary Offering Memorandum.

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or the Initial
Guarantors of any one or more of the foregoing covenants or extend the time for
their performance.

SECTION 4.    Payment of Expenses. Each of the Company and each Initial
Guarantor, jointly and severally, agrees to pay all costs, fees and expenses
incurred in connection with the performance of its obligations hereunder and in
connection with the transactions contemplated hereby, including, without
limitation, (i) all expenses incident to the issuance and delivery of the
Securities (including all printing and engraving costs), (ii) all necessary
issue, transfer and other stamp taxes in connection with the issuance and sale
of the Securities to the Initial Purchasers, (iii) all fees and expenses of the
Company’s and Initial Guarantors’ counsel, independent registered public
accountants, independent petroleum engineers and other advisors, (iv) all costs
and expenses incurred in connection with the preparation, printing, filing,
shipping and distribution of the Pricing Disclosure Package and the Final
Offering Memorandum (including financial statements and exhibits), and all
amendments and supplements thereto, this Agreement,

 

16



--------------------------------------------------------------------------------

the Indenture, the DTC Agreement and the Securities, (v) all filing fees and
expenses incurred by the Company, the Initial Guarantors or the Initial
Purchasers in connection with qualifying or registering (or obtaining exemptions
from the qualification or registration of) all or any part of the Securities for
offer and sale under the securities laws of the several states of the United
States, the provinces of Canada or other jurisdictions designated by the Initial
Purchasers (including, without limitation, the cost of preparing, printing and
mailing preliminary and final blue sky or legal investment memoranda and any
related supplements to the Pricing Disclosure Package or the Final Offering
Memorandum), (vi) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture, the
Securities, (vii) any fees payable in connection with the rating of the
Securities with the ratings agencies, (viii) any filing fees incident to the
review by FINRA, if any, of the terms of the sale of the Securities and (ix) all
fees and expenses (including reasonable fees and expenses of counsel) of the
Company and Initial Guarantors in connection with approval of the Securities by
the Depositary for “book-entry” transfer, and the performance by the Company and
Initial Guarantors of their respective other obligations under this Agreement.
The Initial Purchasers agree to pay all of their and the Company’s expenses
incident to the “road show” for the offering of the Securities, including the
cost of leasing any airplane or other transportation. Except as provided in this
Section 4 and Sections 6, 8 and 9 hereof, the Initial Purchasers shall pay their
own expenses, including the fees and disbursements of their counsel.

SECTION 5.    Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Initial Guarantors set forth in Section 1 hereof as of the date hereof and
as of the Closing Date as though then made and to the timely performance by the
Company of its covenants and other obligations hereunder, and to each of the
following additional conditions:

(a)    Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from Grant Thornton LLP, independent registered public
accountants for the Company, a “comfort letter” dated the date hereof addressed
to the Initial Purchasers, in form and substance satisfactory to the
Representative, covering the financial information in the Preliminary Offering
Memorandum and the Pricing Supplement and other customary matters. In addition,
on the Closing Date, the Initial Purchasers shall have received from such
accountants, a “bring-down comfort letter” dated the Closing Date addressed to
the Initial Purchasers, in form and substance satisfactory to the
Representative, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Offering Memorandum and any amendment or supplement thereto and (ii) procedures
shall be brought down to a date no more than five days prior to the Closing
Date.

(b)    Reserve Letters. On the date hereof and on the Closing Date, Ryder Scott
Company, LP shall have furnished to the Representative, at the request of the
Company, reserve report confirmation letters, dated the respective dates of
delivery thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, containing statements and
information of the type customarily included in such letters to Initial
Purchasers with respect to the reserve and other operational information as of
December 31, 2015, 2016, 2017, 2018 and 2019 contained in the Offering
Memorandum.

 

17



--------------------------------------------------------------------------------

(c)    No Material Adverse Change or Ratings Agency Change. For the period from
and after the date of this Agreement and prior to the Closing Date:

(i)    in the judgment of the Representative there shall not have occurred any
Material Adverse Change; and

(ii)    there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or the Initial
Guarantors by any “nationally recognized statistical rating organization” as
such term is defined in Section 3(a)(62) of the Exchange Act.

(d)    Opinion of Counsel for the Company. On the Closing Date, the Initial
Purchasers shall have received, in form and substance reasonably satisfactory to
the Representative, the favorable opinions of (i) Crowe & Dunlevy, Oklahoma
counsel to the Company and (ii) Vinson & Elkins L.L.P., special counsel for the
Company, each dated as of such Closing Date, the forms of which are attached as
Exhibits A-1 and A-2, respectively.

(e)    Opinion of Counsel for the Initial Purchasers. On the Closing Date, the
Initial Purchasers shall have received the favorable opinion of Davis Polk &
Wardwell LLP, counsel for the Initial Purchasers, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.

(f)    Officers’ Certificate. On the Closing Date, the Initial Purchasers shall
have received, in form and substance reasonably satisfactory to the
Representative, a written certificate executed by the Chairman of the Board,
Chief Executive Officer or President of the Company and the Initial Guarantors
and the Chief Financial Officer or Chief Accounting Officer of the Company and
the Initial Guarantors (or in the case of Mineral Resources, the Chief Executive
Officer and a Vice President), dated as of the Closing Date, to the effect set
forth in Section 5(c)(ii) hereof, and further to the effect that:

(i)    for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii)    the representations, warranties and covenants of the Company and the
Initial Guarantors set forth in Section 1 hereof were true and correct as of the
date hereof and are true and correct as of the Closing Date with the same force
and effect as though expressly made on and as of the Closing Date; and

(iii)    each of the Company and each Initial Guarantor has complied with all
the agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

(g)    Indenture. The Company and the Initial Guarantors shall have executed and
delivered the Indenture, in form and substance reasonably satisfactory to the
Initial Purchasers, and the Initial Purchasers shall have received executed
copies thereof.

 

18



--------------------------------------------------------------------------------

(h)    Additional Documents. On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

SECTION 6.    Reimbursement of Initial Purchasers’ Expenses. If this Agreement
is terminated by the Representative pursuant to Section 5 or clauses (i) or (v)
of Section 10 hereof, including if the sale to the Initial Purchasers of the
Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company or any Initial Guarantor to
perform any agreement herein or to comply with any provision hereof, the Company
and the Initial Guarantors, jointly and severally, agree to reimburse the
Initial Purchasers, severally, upon demand for all out-of-pocket expenses that
shall have been reasonably incurred by the Initial Purchasers in connection with
the proposed purchase and the offering and sale of the Securities, including,
without limitation, fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.

SECTION 7.    Offer, Sale and Resale Procedures. Each of the Initial Purchasers,
on the one hand, and the Company and the Initial Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(A)    Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are permitted to be made. Each such offer or sale
shall only be made to persons whom the offeror or seller reasonably believes to
be Qualified Institutional Buyers or non-U.S. persons outside the United States
to whom the offeror or seller reasonably believes offers and sales of the
Securities may be made in reliance upon Regulation S upon the terms and
conditions set forth in Annex I hereto, which Annex I is hereby expressly made a
part hereof.

(B)    No general solicitation or general advertising (within the meaning of
Rule 502 under the Securities Act) will be used in the United States in
connection with the offering of the Securities, and the Company and the Initial
Guarantors will not solicit offers for, or offer or sell, the Securities in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act and will not engage in any directed selling efforts with respect
to the Securities within the meaning of Regulation S, and the Company and the
Initial Guarantors will comply with the offering restrictions requirement of
Regulation S with respect to the Securities.

 

19



--------------------------------------------------------------------------------

(C)    Upon original issuance by the Company, and until such time as the same is
no longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof) shall bear the legend substantially in the form of that contained in
“Notice to Investors” in the Preliminary Offering Memorandum for the time period
and upon the other terms stated in the Preliminary Offering Memorandum.

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company or any Guarantors for any losses, damages
or liabilities suffered or incurred by the Company or any Guarantors, including
any losses, damages or liabilities under the Securities Act, arising from or
relating to any resale or transfer of any Security by Subsequent Purchasers.

SECTION 8.    Indemnification.

(a)    Indemnification of the Initial Purchasers. Each of the Company and each
Initial Guarantor, jointly and severally, agrees to indemnify and hold harmless
each Initial Purchaser, its directors, officers, employees and affiliates and
each person, if any, who controls any Initial Purchaser within the meaning of
the Securities Act and the Exchange Act against any loss, claim, damage,
liability or expense, as incurred, to which such Initial Purchaser, director,
officer, employee, affiliate or controlling person may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company or as otherwise permitted by Section 8(d) hereof), insofar as such loss,
claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Information or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) any act or
failure to act or any alleged act or failure to act by any Initial Purchaser in
connection with, or relating in any manner to, the offering contemplated hereby,
and which is included as part of or referred to in any loss, claim, damage,
liability or action arising out of or based upon any matter covered by clause
(i) above, provided that neither the Company nor any Initial Guarantor shall be
liable under this clause (ii) to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such loss, claim,
damage, liability or action resulted directly from any such acts or failures to
act undertaken or omitted to be taken by such Initial Purchaser through its
gross negligence or willful misconduct; and to reimburse each Initial Purchaser
and each such director, officer, employee, affiliate or controlling person for
any and all expenses (including the fees and disbursements of counsel chosen by
BofA Securities, Inc.) as such expenses are reasonably incurred by such Initial
Purchaser or such director, officer, employee, affiliate or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action; provided, however,
that the foregoing indemnity agreement shall not apply to any loss, claim,
damage, liability or expense to the extent, but only to the extent, arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the

 

20



--------------------------------------------------------------------------------

Company by the Representative expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Information
or the Final Offering Memorandum (or any amendment or supplement thereto). The
indemnity agreement set forth in this Section 8(a) shall be in addition to any
liabilities that the Company may otherwise have.

(b)    Indemnification of the Company and the Initial Guarantors. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, the Initial Guarantors, each of their respective directors and officers
and each person, if any, who controls the Company or the Initial Guarantors
within the meaning of the Securities Act or the Exchange Act, against any loss,
claim, damage, liability or expense, as incurred, to which the Company, the
Initial Guarantors or any such director, officer or controlling person may
become subject, under the Securities Act, the Exchange Act, or other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Initial Purchaser or as otherwise permitted by Section 8(d)
hereof), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Information or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Information
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by the Representative on behalf of such Initial Purchaser expressly for
use therein; and to reimburse the Company, the Initial Guarantors and each such
director, officer or controlling person for any and all expenses (including the
fees and disbursements of counsel) as such expenses are reasonably incurred by
the Company, the Initial Guarantors or such director, officer or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. Each of the
Company and each Initial Guarantor hereby acknowledges that the only information
that the Initial Purchasers through the Representative have furnished to the
Company expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Information or the Final Offering
Memorandum (or any amendment or supplement thereto) are the statements set forth
in the sixth paragraph (second and third sentences only) and the seventh
paragraph under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and the Final Offering Memorandum. The indemnity agreement set forth
in this Section 8(b) shall be in addition to any liabilities that each Initial
Purchaser may otherwise have.

(c)    Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party for contribution or otherwise than under
the indemnity agreement contained in this Section 8 or to the extent it is not
materially prejudiced as a

 

21



--------------------------------------------------------------------------------

proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel)), representing the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.

(d)    Settlements. The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by this
Section 8, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request and (ii) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request prior to the
date of such settlement. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement, compromise or consent
to the entry of judgment in any pending or threatened action, suit or proceeding
in respect of which any indemnified party is or could have been a party and
indemnity was or could have been sought hereunder by such indemnified party,
unless such settlement, compromise or consent (i) includes an unconditional
release of such indemnified party from all liability on claims that are the
subject matter of such action, suit or proceeding and (ii) does not include any
statements as to or any findings of fault, culpability or failure to act by or
on behalf of any indemnified party.

 

22



--------------------------------------------------------------------------------

SECTION 9.    Contribution. If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Initial Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Initial Guarantors,
on the one hand, and the Initial Purchasers, on the other hand, in connection
with the statements or omissions or inaccuracies in the representations and
warranties herein which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Initial Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, in connection with the offering
of the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company, and the total discount received by the Initial Purchasers bear to
the aggregate initial offering price of the Securities. The relative fault of
the Company and the Initial Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact or any such inaccurate
or alleged inaccurate representation or warranty relates to information supplied
by the Company and the Initial Guarantors, on the one hand, or the Initial
Purchasers, on the other hand, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Initial Guarantors and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person

 

23



--------------------------------------------------------------------------------

who was not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A. For purposes of this Section 9, each director, officer, affiliate
and employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director and officer of the Company or the Initial Guarantors, and each person,
if any, who controls the Company or the Initial Guarantors with the meaning of
the Securities Act and the Exchange Act shall have the same rights to
contribution as the Company and the Initial Guarantors.

SECTION 10.    Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time: (i) trading or quotation in any of the Company’s securities
shall have been suspended or limited by the Commission or by the NYSE;
(ii) trading in securities generally on either the Nasdaq Stock Market or the
NYSE shall have been suspended or limited, or minimum or maximum prices shall
have been generally established on any of such quotation system or stock
exchange by the Commission or FINRA; (iii) a general banking moratorium shall
have been declared by any federal, New York or Oklahoma authorities; (iv) there
shall have occurred any outbreak or escalation of national or international
hostilities or any crisis or calamity, or any change in the United States or
international financial markets, or any substantial change or development
involving a prospective substantial change in United States’ or international
political, financial or economic conditions, as in the judgment of the
Representative is material and adverse and makes it impracticable or inadvisable
to proceed with the offering, sale or delivery of the Securities in the manner
and on the terms described in the Pricing Disclosure Package or to enforce
contracts for the sale of securities; and (v) the representation in Section 1(d)
is incorrect in any respect. Any termination pursuant to this Section 10 shall
be without liability on the part of (a) the Company or the Initial Guarantors to
any Initial Purchaser, except that the Company and the Initial Guarantors shall
be obligated to reimburse the expenses of the Initial Purchasers pursuant to
Sections 4 and 6 hereof, (b) any Initial Purchaser to the Company, or (c) any
party hereto to any other party except that the provisions of Sections 8 and 9
hereof shall at all times be effective and shall survive such termination.

SECTION 11.    Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, the Initial Guarantors, their respective officers and
the several Initial Purchasers set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by or
on behalf of any Initial Purchaser, the Company, the Initial Guarantors or any
of their employees, officers, directors, affiliates or any controlling person
referred to in Section 8, as the case may be, and will survive delivery of and
payment for the Securities sold hereunder and any termination of this Agreement.

SECTION 12.    Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:

If to the Initial Purchasers:

BofA Securities, Inc.

50 Rockefeller Plaza

NY1-050-12-02

New York, NY 10020

Facsimile: (646) 855-5958

Attention: High Grade Transaction Management / Legal

 

24



--------------------------------------------------------------------------------

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Facsimile: (212) 701-5800

Attention: Derek J. Dostal

If to the Company or the Initial Guarantors:

Continental Resources, Inc.

20 N. Broadway

Oklahoma City, Oklahoma 73102

Facsimile: (405) 234-9132

Attention: John Hart

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Facsimile: (713) 758-2222

Attention: David P. Oelman and Michael S. Telle

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13.    Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser of other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14.    Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

SECTION 15.    Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this

 

25



--------------------------------------------------------------------------------

Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.

SECTION 16.    Governing Law Provisions.

THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

SECTION 17.    Default of One or More of the Several Initial Purchasers. If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate principal amount of Securities which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
does not exceed 10% of the aggregate principal amount of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the principal amount of Securities set forth
opposite their respective names on Schedule A bears to the aggregate principal
amount of Securities set forth opposite the names of all such non-defaulting
Initial Purchasers, or in such other proportions as may be specified by the
Initial Purchasers with the consent of the non-defaulting Initial Purchasers, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on the Closing Date. If any
one or more of the Initial Purchasers shall fail or refuse to purchase
Securities and the aggregate principal amount of Securities with respect to
which such default occurs exceeds 10% of the aggregate principal amount of
Securities to be purchased on the Closing Date, and arrangements satisfactory to
the Initial Purchasers and the Company for the purchase of such Securities are
not made within 48 hours after such default, this Agreement shall terminate
without liability of any party to any other party except that the provisions of
Sections 4, 6, 8 and 9 hereof shall at all times be effective and shall survive
such termination. In any such case either the Initial Purchasers or the Company
shall have the right to postpone the Closing Date, as the case may be, but in no
event for longer than seven days in order that the required changes, if any, to
the Final Offering Memorandum or any other documents or arrangements may be
effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18.    No Advisory or Fiduciary Responsibility. Each of the Company and
each Initial Guarantor acknowledges and agrees that: (i) the purchase and sale
of the Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Initial
Guarantors, on the one hand, and the several Initial Purchasers, on the other
hand, and the Company and the Initial Guarantors are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions

 

26



--------------------------------------------------------------------------------

contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, Initial Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company or the Initial Guarantors with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether such Initial Purchaser has advised or is currently advising the Company
or the Initial Guarantors on other matters) or any other obligation to the
Company and the Initial Guarantors except the obligations expressly set forth in
this Agreement; (iv) the several Initial Purchasers and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and the Initial Guarantors and
that the several Initial Purchasers have no obligation to disclose any of such
interests by virtue of any fiduciary or advisory relationship; and (v) the
Initial Purchasers have not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and the Company and the
Initial Guarantors have consulted their own legal, accounting, regulatory and
tax advisors to the extent they deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Initial Guarantors and the several
Initial Purchasers, or any of them, with respect to the subject matter hereof.
The Company and the Initial Guarantors hereby waive and release, to the fullest
extent permitted by law, any claims that the Company and the Initial Guarantors
may have against the several Initial Purchasers with respect to any breach or
alleged breach of fiduciary duty.

SECTION 19.    Patriot Act. In accordance with the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)),
the Initial Purchasers are required to obtain, verify and record information
that identifies their respective clients, including the Company, which
information may include the name and address of their respective clients, as
well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

SECTION 20.    Recognition of the U.S. Special Resolution Regimes.

(a)    In the event that any Initial Purchaser that is a Covered Entity (as
defined below) becomes subject to a proceeding under a U.S. Special Resolution
Regime (as defined below), the transfer from such Initial Purchaser of this
Agreement, and any interest and obligation in or under this Agreement, will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United States.

(b)    In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate (as defined below) of such Initial Purchaser becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights (as defined
below) under this Agreement that may be exercised against such Initial Purchaser
are permitted to be exercised to no greater extent than such Default Rights
could be exercised under the U.S. Special Resolution Regime if this Agreement
were governed by the laws of the United States or a state of the United States.

 

27



--------------------------------------------------------------------------------

As used in this Section 20:

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

SECTION 21.    General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. Delivery of an executed counterpart
of a signature page to this Agreement by telecopier, facsimile or other
electronic transmission (i.e., a “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart thereof. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. The words “execution,” “signed,” “signature,”
and words of like import in this Agreement or in any other certificate,
agreement or document related to this Agreement or the other Transaction
Documents shall include images of manually executed signatures transmitted by
facsimile or other electronic format (including, without limitation, “pdf”,
“tif” or “jpg”) and other electronic signatures (including, without limitation,
DocuSign and AdobeSign). The use of electronic signatures and electronic records
(including, without limitation, any contract or other record created, generated,
sent, communicated, received, or stored by electronic means) shall be of the
same legal effect, validity and enforceability as a manually executed signature
or use of a paper-based record-keeping system to the fullest extent permitted by
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
and any other applicable law, including, without limitation, any state law based
on the Uniform Electronic Transactions Act or the Uniform Commercial Code. The
section headings herein are for the convenience of the parties only and shall
not affect the construction or interpretation of this Agreement.

 

28



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, CONTINENTAL RESOURCES, INC. By:  

/s/ John D. Hart

Name:   John D. Hart Title:   Senior Vice President, Chief Financial Officer and
Treasurer BANNER PIPELINE COMPANY, L.L.C., as Initial Guarantor By:  

/s/ John D. Hart

Name:   John D. Hart Title:   Manager CLR ASSET HOLDINGS, LLC, as Initial
Guarantor By:   Continental Resources, Inc., its Member and Manager By:  

/s/ John D. Hart

Name:   John D. Hart Title:   Senior Vice President, Chief Financial Officer and
Treasurer



--------------------------------------------------------------------------------

THE MINERAL RESOURCES COMPANY, as Initial Guarantor By:  

/s/ John D. Hart

Name:   John D. Hart Title:   Vice President



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

BOFA SECURITIES, INC.   Acting on behalf of themselves and as the Representative
of the several Initial Purchasers By:     BofA Securities, Inc.   By:  

/s/ Brian C. Fox

  Name:  

Brian C. Fox

  Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount of Notes to be
Purchased  

BofA Securities, Inc.

   $ 375,000,000  

Citigroup Global Markets, Inc.

   $ 123,750,000  

Mizuho Securities USA LLC

   $ 123,750,000  

RBC Capital Markets, LLC

   $ 123,750,000  

TD Securities (USA) LLC

   $ 123,750,000  

J.P. Morgan Securities LLC

   $ 108,750,000  

MUFG Securities Americas Inc.

   $ 108,750,000  

U.S. Bancorp Investments, Inc.

   $ 108,750,000  

Wells Fargo Securities, LLC

   $ 108,750,000  

BBVA Securities Inc.

   $ 52,500,000  

ING Financial Markets LLC

   $ 52,500,000  

Truist Securities, Inc.

   $ 52,500,000  

Morgan Stanley & Co. LLC

   $ 37,500,000     

 

 

 

Total

   $ 1,500,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE B

 

  1.

Revolving Credit Agreement dated as of April 9, 2018 among Continental
Resources, Inc., as borrower, Banner Pipeline Company L.L.C., CLR Asset
Holdings, LLC and The Mineral Resources Company, as guarantors, MUFG Union Bank,
N.A., as administrative agent, and the other lenders party thereto

 

  2.

Indenture dated as of March 8, 2012, as amended, supplemented or otherwise
modified, among the Company, the Initial Guarantors and Wilmington Trust,
National Association, as trustee.

 

  3.

Indenture dated as of April 5, 2013, as amended, supplemented or otherwise
modified, among the Company, the Initial Guarantors and Wilmington Trust,
National Association, as trustee.

 

  4.

Indenture dated as of May 19, 2014, as amended, supplemented or otherwise
modified among the Company, the Initial Guarantors and Wilmington Trust,
National Association, as trustee.

 

  5.

Indenture dated as of December 8, 2017, as amended, supplemented or otherwise
modified among the Company, the Initial Guarantors and Wilmington Trust,
National Association, as trustee.



--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Opinion of Crowe & Dunlevy, Oklahoma Counsel to the Company

[●], 2020

BofA Securities, Inc.

As representative of the Initial Purchasers

One Bryant Park

New York, New York 11036

 

  Re:

[●]% Senior Notes due 20[●] of Continental Resources, Inc.

Ladies and Gentlemen:

We have acted as Oklahoma counsel to Continental Resources, Inc., an Oklahoma
corporation (the “Company”), in connection with the offer and sale by the
Company of its [●]% Senior Notes due 20[•] (the “Notes”), pursuant to that
certain Purchase Agreement dated [●], 2020 (the “Purchase Agreement”), by and
among the Company, Banner Pipeline Company, L.L.C., an Oklahoma limited
liability company (“Banner”), CLR Asset Holdings, LLC, an Oklahoma limited
liability company (“Asset Holdings”), and The Mineral Resources Company, an
Oklahoma corporation (“Mineral Resources”; Banner, Asset Holdings and Mineral
Resources are referred to collectively as the “Initial Guarantors” and each
individually an “Initial Guarantor”), and BofA Securities, Inc., as
representative of the Initial Purchasers. The Notes are guaranteed by the
Initial Guarantors and have been issued under an Indenture dated as of [●], 2020
(the “Indenture”), among the Company, the Initial Guarantors and Wilmington
Trust, National Association, as trustee (the “Trustee”).

This opinion is being delivered to you at the request of the Company pursuant to
Section 5(d) of the Purchase Agreement. Capitalized terms used herein and not
otherwise defined have the meanings ascribed to them in the Purchase Agreement.

For purposes hereof, we have examined originals or copies, certified or
otherwise identified to our satisfaction, of: (i) the certificate of
incorporation or articles of organization, as applicable, and the bylaws or
limited liability company operating agreement, as applicable, of the Company and
each of the Initial Guarantors, each as amended to date (each such entity’s
“Organizational Documents”); (ii) the Purchase Agreement; (iii) the Indenture;
(iv) the Notes; (v) the Guarantees; (vi) the DTC Agreement; (vii) certain
resolutions of the board of directors of the Company, of the sole member of
Banner and Asset Holdings, and of the board of directors of Mineral Resources
relating to, among other matters, the authorization, execution and delivery of
the Purchase Agreement, the Indenture and the Guarantees in the name of the
Company and/or the respective Initial Guarantors, as applicable, and the
issuance and sale of the Notes pursuant to the Purchase Agreement; and
(viii) such other certificates, statutes and other instruments and documents as
we considered appropriate for purposes of the opinions hereafter expressed. As
to any facts material to the opinions contained herein, we have made no
independent investigation of such facts and have relied, to the extent that we
deem such reliance proper, upon certificates of public officials and of one or
more officers of the Company.

 

Exhibit A-1-1



--------------------------------------------------------------------------------

In such examination, we (a) have assumed that all documents submitted to us as
originals are authentic, that all copies submitted to us conform to the
originals thereof, and that the signatures on all documents examined by us are
genuine, and (b) with respect to the opinions expressed in paragraphs 1 and 2
below as to the good standing and due qualification of the Company and the
Initial Guarantors in Oklahoma and various other states, have relied upon
certificates of good standing issued by the Secretary of State (or equivalent
public official) of such states as of a recent date. We have made such
additional investigations or inquiries as we have deemed appropriate or
necessary for the purposes of rendering these opinions.

On the basis of all of the foregoing and in reliance thereon, and upon
consideration of applicable laws, subject to the qualifications and limitations
described below, we are of the opinion that:

1.    Each of the Company and the Initial Guarantors has been duly organized and
is validly existing and in good standing under the laws of the State of
Oklahoma.

2.    Each of the Company and the Initial Guarantors is duly qualified to do
business and is in good standing in each jurisdiction in which its ownership or
lease of property or the conduct of its businesses requires such qualification
and has all power and authority necessary to own or hold its properties and to
conduct the businesses in which it is engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a Material Adverse Effect. To our knowledge, the Company has no
subsidiaries other than the Initial Guarantors, Broadway Associates and
Flintlock Energy, Inc.

3.    Each of the Company and the Initial Guarantors has full right, power and
authority to execute and deliver the Purchase Agreement and to perform its
obligations thereunder, and all action required to be taken by the Company and
the Initial Guarantors for the due and proper authorization, execution and
delivery of the Purchase Agreement and the consummation of the transactions
contemplated thereby has been duly and validly taken.

4.    Each of the Company and the Initial Guarantors has full right, power and
authority to execute and deliver the Indenture and to perform its obligations
thereunder, and the Indenture has been duly authorized, executed and delivered
by the Company and the Initial Guarantors.

6.    The Company has full right, power and authority to execute and deliver the
Notes and to perform its obligations thereunder, and the Notes have been duly
authorized by the Company for issuance and sale pursuant to the Purchase
Agreement and the Indenture.

8.    Each of the Initial Guarantors has full right, power and authority to
execute and deliver the Guarantees of both the Notes and to perform its
obligations thereunder, and the Guarantees of the Notes have been duly
authorized by the Initial Guarantors for issuance and sale pursuant to the
Purchase Agreement. The Indenture and the notations of Guarantees affixed to the
Notes have been duly executed by the Initial Guarantors.

9.    The execution and delivery of the Purchase Agreement, the DTC Agreement,
the Securities, and the Indenture by the Company and the Initial Guarantors and
the performance by each of the Company and the Initial Guarantors of its
obligations thereunder: (i) will not result in any violation of the provisions
of the Organizational Documents of the Company or

 

Exhibit A-1-2



--------------------------------------------------------------------------------

the Initial Guarantors, or (ii) to our knowledge, will not result in any
violation of any law, administrative regulation or administrative or court
decree of the State of Oklahoma applicable to the Company or the Initial
Guarantors, except in the case of clauses (ii) and (iii), for such conflict,
breach or violation that would not, individually or in the aggregate, have a
Material Adverse Effect, and except for the purposes of clause (iii), any
securities law or regulation.

10.    To our knowledge, except as described in the Pricing Disclosure Package
and the Final Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company, any of the Initial Guarantors or Broadway Associates is or may be a
party or to which any property of the Company, any of the Initial Guarantors or
Broadway Associates is or may be the subject which are required by the Exchange
Act to be disclosed in an annual report on Form 10-K or a quarterly report on
Form 10-Q and which are not so disclosed in the Pricing Disclosure Package and
the Final Offering Memorandum, and to our knowledge, no such investigations,
actions, suits or proceedings are threatened by any governmental or regulatory
authority or threatened by others.

The opinions expressed herein are subject to the following limitations,
qualifications and exceptions:

A.    We are admitted to the practice of law in the State of Oklahoma. Our
opinions expressed herein are limited to the laws of the State of Oklahoma, and
we do not express any opinion concerning the law of any other jurisdiction.

B.    This letter is being furnished to the Initial Purchasers for their sole
use and reliance and the use and reliance of their legal counsel in connection
with the Purchase Agreement and the transactions contemplated therein. This
letter may not be relied upon for any reason other than for the purpose for
which it is being furnished, nor is this letter to be relied upon by any person
other than the Initial Purchasers and their legal counsel. This letter may not
be quoted in whole or in part or otherwise referred to in any other transaction
and may not be filed or furnished to any other person or governmental agency
(except to the extent required by law) without our prior written consent.
Notwithstanding the foregoing, (i) the Trustee is entitled to rely upon the
opinions expressed in paragraphs 1, 2, and 5 through 8 of this letter as if this
letter were addressed to it, and (ii) Vinson & Elkins L.L.P., special counsel to
the Company, is entitled to rely upon the opinions expressed in paragraphs 1
through 8 of this letter as if this letter were addressed to it.

C.    To the extent that any opinion made herein refers to our “knowledge,” such
opinion is based on the present knowledge of the attorneys in our firm who are
responsible for advising the Company in connection with the transactions
contemplated by the Purchase Agreement (after inquiry with others in our firm
who are advising or have advised the Company as to other matters, as we deemed
appropriate).

D.    We have not relied upon, nor do we undertake for the purposes of the
opinions in this letter the responsibility to review, the records of any court
or administrative or governmental body to determine the existence of any
judicial or administrative proceeding, order, decree, writ or judgment.

 

Exhibit A-1-3



--------------------------------------------------------------------------------

E.    The opinions expressed herein are rendered as of the date of this letter.
We assume no obligation to update or supplement this letter to reflect any facts
or circumstances that may hereafter come to our attention or any changes in the
law that may occur after the date hereof.

F.    This letter is limited to the matters expressly stated herein, and no
opinion is implied or may be inferred beyond such matters. In particular and
without limiting the foregoing, we express no opinion regarding the validity,
the binding effect or the enforceability of any agreement against the Company or
any of the Initial Guarantors.

G.    We understand that you are receiving a separate opinion letter dated the
date hereof from Vinson & Elkins L.L.P., special counsel to the Company. We
assume no responsibility for the opinions and statements contained therein.

 

Very truly yours, CROWE & DUNLEVY, A Professional Corporation By:  

         

 

Exhibit A-1-4



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Opinion of Vinson & Elkins L.L.P., Special Counsel for the Company

[●], 2020

BOFA SECURITIES, INC.

As Representative of the several Initial Purchasers,

c/o

BofA Securities, Inc.

One Bryant Park

New York, New York 11036

Ladies and Gentlemen:

We have acted as counsel to Continental Resources, Inc., an Oklahoma corporation
(the “Company”), in connection with the sale of $[●] aggregate principal amount
of the Company’s [●]% Senior Notes due 20[●] (the “Notes”).

This letter is being furnished to you pursuant to Section 5(d)(ii) of the
Purchase Agreement, dated [●], 2020 (the “Purchase Agreement”), among the
Company, the Initial Guarantors (as defined in the Purchase Agreement) and BofA
Securities, Inc. as representative of the several initial purchasers named in
Schedule A thereto (the “Initial Purchasers”), relating to the issuance and sale
to the Initial Purchasers of the Notes. The Notes are to be issued under an
Indenture, dated as of [●], 2020 (the “Indenture”), by and among the Company,
the Initial Guarantors and Wilmington Trust, National Association, as trustee
(the “Trustee”). The Notes will be guaranteed on a senior unsecured basis by the
Initial Guarantors (the “Guarantees” and together with the Notes, the
“Securities”). Capitalized terms used in this letter and not defined herein
shall have the meanings assigned to such terms in the Purchase Agreement.

We have examined originals, or copies certified or otherwise identified, of:

 

  (i)

the Purchase Agreement;

 

  (ii)

the Indenture;

 

  (iii)

the Preliminary Offering Memorandum, dated [●], 2020, including the documents
incorporated by reference therein (the “Preliminary Offering Memorandum”),
relating to the offering and sale of the Notes;

 

  (iv)

the Pricing Supplement, dated [●], 2020 (the “Pricing Supplement” and, together
with the Preliminary Offering Memorandum, the “Pricing Disclosure Package”),
relating to the offering and sale of the Notes;

 

  (v)

the Final Offering Memorandum, dated [●], 2020, including the documents
incorporated by reference therein (the “Final Offering Memorandum,” together
with the Pricing Disclosure Package, the “Offering Memorandum”), relating to the
offering and sale of the Notes;

 

Exhibit A-2-1



--------------------------------------------------------------------------------

  (vi)

the global certificates representing the Notes;

 

  (vii)

certain other documents delivered to the Initial Purchasers on the Closing Date;

 

  (viii)

certificates of public officials and of officers and other representatives of
the Company and the Initial Guarantors; and

 

  (ix)

statutes and other instruments and documents as we have deemed necessary or
advisable for purposes of the opinions hereinafter expressed.

In giving the opinions set forth below, we have relied, without independent
investigation or verification, upon the certificates, statements or other
representations of officers or other representatives of the Company and the
Initial Guarantors with respect to the accuracy and completeness of the material
factual matters contained in such certificates, statements or other
representations. In making our examination, we have assumed that all signatures
on documents examined by us are genuine, all documents submitted to us as
originals are authentic and complete and all documents submitted to us as
certified or photostatic copies are true and correct copies of the originals of
such documents.

Based on the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that as of the date hereof:

1.    Assuming the due authorization, execution and delivery by each of the
parties thereto, the Indenture, including the Guarantees contained therein,
constitutes a valid and legally binding agreement of the Company and the Initial
Guarantors, enforceable against the Company and the Initial Guarantors in
accordance with its terms, subject to the Enforceability Exceptions (as defined
below).

2.    Assuming the due authorization and execution of the Notes by the Company,
the Notes, when executed, issued and authenticated in accordance with the terms
of the Indenture and delivered and paid for in accordance with the terms of the
Purchase Agreement, will be the legally valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions (as defined below).

3.    The statements in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Description of Notes” insofar as they purport to
describe or summarize certain provisions of the Notes, the Guarantees, or the
Indenture, under the caption “Description of Other Indebtedness” insofar as they
purport to describe or summarize certain contracts, are accurate descriptions or
summaries in all material respects.

4.    The statements in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Certain United States Federal Income Tax
Consequences,” insofar as such statements purport to constitute summaries of
United States federal income tax law and regulations or legal conclusions with
respect thereto, are accurate summaries in all material respects, subject to the
assumptions and qualifications set forth therein.

 

Exhibit A-2-2



--------------------------------------------------------------------------------

5.    The execution and delivery of the Purchase Agreement and the Indenture and
the issuance and sale of the Notes and the Guarantees by the Company and the
Initial Guarantors to you and the other Initial Purchasers pursuant to the
Purchase Agreement do not on the date hereof: (i) result in the breach of or a
default under any of the agreements listed on Schedule A hereto (provided that
we express no opinion as to compliance with any financial or accounting test, or
any limitation or restriction expressed as a dollar (or other currency) amount,
ratio or percentage in any of such agreements); or (ii) violate any U.S. federal
or New York State statute, rule, or regulation, except that we express no
opinion in this paragraph (g) as to the applicability of any federal or state
securities or Blue Sky laws, or any federal or state antifraud laws, rules or
regulations; or (iii) require any consents, approvals, or authorizations to be
obtained by the Company or the Initial Guarantors from, or any registrations or
qualifications to be made by the Company or the Initial Guarantors with, any
governmental authority under any U.S. federal or New York State statute, rule or
regulation applicable to the Company and the Initial Guarantors except (A) as
have been obtained or made or (B) for such consents, approvals, authorizations,
orders, registrations or qualifications as may be required under applicable
federal or state securities or Blue Sky laws.

6.    Neither the Company nor any Initial Guarantor is, and immediately after
giving effect to the sale of the Notes in accordance with the Purchase Agreement
and the application of the proceeds as described in the Offering Memorandum
under the caption “Use of Proceeds,” none of them will be required to be,
registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

7.    Assuming (i) the accuracy of the representations and warranties and
compliance with the agreements of the Company contained in the Purchase
Agreement and (ii) the accuracy of your representations and warranties and
compliance with your agreements contained in the Purchase Agreement, no
registration of the Notes or the Guarantees under the Securities Act of 1933, as
amended, and no qualification of the Indenture under the Trust Indenture Act of
1939, as amended, is required for the purchase of the Notes by you or the
initial resale of the Notes by you, in each case, in the manner contemplated by
the Purchase Agreement, the Pricing Disclosure Package and the Offering
Memorandum. We express no opinion, however, as to when or under what
circumstances any Notes initially sold by you may be subsequently offered or
resold.

8.    The documents incorporated by reference in each of the Pricing Disclosure
Package and the Offering Memorandum, when filed with the Securities and Exchange
Commission, appeared on their face to comply as to form in all material respects
with the requirements of the Securities Act or Exchange Act and the rules and
regulations of the Commission thereunder, as applicable; it being understood,
however, that we express no view with respect to (i) Regulation S-T; (ii) the
financial statements and related schedules, including the notes and schedules
thereto and the auditor’s report thereon any other financial or accounting
information; or (iii) information pertaining to oil and gas reserves, included
in, incorporated by reference in, or omitted from, such documents. For purposes
of this paragraph (j), we have assumed that the statements made in the Pricing
Disclosure Package and the Offering Memorandum are correct and complete.

 

Exhibit A-2-3



--------------------------------------------------------------------------------

In rendering the opinions expressed in paragraphs (1) and (2), we express no
opinion as to the enforceability of any provisions relating to: (i) any failure
to comply with requirements concerning notices, relating to delay or omission to
enforce rights or remedies or purporting to waive or affect rights, claims,
defenses or other benefits to the extent that any of the same cannot be waived
or so affected under applicable law; (ii) indemnities or exculpation from
liability to the extent prohibited by federal or state laws and the public
policies underlying those laws; (iii) requirements that all amendments, waivers
and terminations be in writing or the disregard of any course of dealing between
the parties; (iv) default interest, liquidated damages and other possible
penalty provisions; (v) the avoidance of the effect of any fraudulent transfer,
fraudulent conveyance laws or similar provisions of applicable law by limiting
the amount of a Guarantor’s obligation under the Indenture or the Guarantees; or
(vi) applicable bankruptcy, insolvency, moratorium, fraudulent transfer or
similar laws affecting the enforcement of creditors’ rights generally and
equitable principles and implied covenants of good faith and fair dealing
relating to enforceability (clauses (i) through (vi) collectively, the
“Enforceability Exceptions”).

The opinions set forth above are limited in all respects to the federal laws of
the United States and the laws of the State of New York. Various issues
pertaining to Oklahoma law are addressed in the opinions of Crowe & Dunlevy,
dated the date hereof and separately provided to you. We express no opinion with
respect to those matters herein, and to the extent elements of those opinions
are necessary to the conclusions express herein, we have, with your consent,
relied upon such opinions.

In addition, we have participated in conferences with representatives of the
Company and with representatives of its independent accountants and reserve
engineers and representatives of and counsel for the Initial Purchasers at which
conferences the contents of the Pricing Disclosure Package and the Final
Offering Memorandum and any amendment and supplement thereto and related matters
were discussed. Although we have not independently verified, are not passing
upon, and are not assuming any responsibility for or expressing any opinion
regarding the accuracy, completeness, or fairness of the statements contained
in, the Time of Sale Information and the Final Offering Memorandum (except to
the extent specified in paragraphs (3) and (4) above), based on the foregoing
participation in this transaction (and relying as to materiality as to factual
matters on officers, employees, and other representatives of the Issuers), no
facts have come to our attention that have caused us to believe that:

 

  (a)

the Pricing Disclosure Package, as of the Time of Sale, contained any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; or

 

  (b)

the Final Offering Memorandum, as of its date and as of the date hereof,
contained or contains any untrue statement of a material fact or omitted or
omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

Exhibit A-2-4



--------------------------------------------------------------------------------

except that in each case, we do not express any opinion or belief with respect
to (i) the financial statements and related schedules, including the notes and
schedules thereto and the auditor’s report thereon, (ii) any other financial or
accounting information; or (iii) information pertaining to oil and gas reserves,
in each case included in or omitted from the Pricing Disclosure Package and the
Final Offering Memorandum.

We express no opinion or statement as to any matter other than as expressly set
forth above, and no opinion or statement on any other matter may be inferred or
implied herefrom. The opinions and statements expressed herein are given as of
the date hereof, and we undertake no, and hereby disclaim any, obligation to
advise you of any change in any matter set forth herein.

The foregoing opinions and the statements above are being furnished only to you
solely for your benefit in connection with the closing under the Purchase
Agreement occurring today and, except with our prior written consent, are not to
be used, circulated, quoted, published or otherwise referred to or disseminated
for any other purpose or relied upon by any other person or entity.

Sincerely,

 

Exhibit A-2-5



--------------------------------------------------------------------------------

Schedule A (To Exhibit A-2)

 

  1.

Revolving Credit Agreement dated as of April 9, 2018 among Continental
Resources, Inc., as borrower, Banner Pipeline Company L.L.C., CLR Asset
Holdings, LLC and The Mineral Resources Company, as guarantors, MUFG Union Bank,
N.A., as administrative agent, and the other lenders party thereto.

 

  2.

Indenture dated as of March 8, 2012, as amended, supplemented or otherwise
modified, among the Company, the Initial Guarantors and Wilmington Trust,
National Association, as trustee.

 

  3.

Indenture dated as of April 5, 2013, as amended, supplemented or otherwise
modified, among the Company, the Initial Guarantors and Wilmington Trust,
National Association, as trustee.

 

  4.

Indenture dated as of May 19, 2014, as amended, supplemented or otherwise
modified among the Company, the Initial Guarantors and Wilmington Trust,
National Association, as trustee.

 

  5.

Indenture dated as of December 8, 2017, as amended, supplemented or otherwise
modified among the Company, the Initial Guarantors and Wilmington Trust,
National Association, as trustee.

 

Exhibit A-2-6



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S.

Each Initial Purchaser understands that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Exhibit A-2-1



--------------------------------------------------------------------------------

ANNEX II

 

PRICING SUPPLEMENT    STRICTLY CONFIDENTIAL

 

LOGO [g937076g1111060514224.jpg]

CONTINENTAL RESOURCES, INC.

$1,500,000,000 5.75% Senior Notes due 2031

Dated: November 10, 2020

 

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated November 10, 2020. The information in this
Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum.

The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act.

 

Issuer:    Continental Resources, Inc. Security Type:    5.75% Senior Notes due
2031 (the “Notes”) Pricing Date:    November 10, 2020 Settlement Date:   
November 25, 2020 (T+10) Maturity Date:    January 15, 2031 Principal Amount:   
$1,500,000,000 (as increased from $1,000,000,000 in the Preliminary Offering
Memorandum) Yield to Maturity:    5.75% Coupon:    5.75% Offering Price:   
100.00% plus accrued interest, if any, from November 25, 2020

 

Annex II-1



--------------------------------------------------------------------------------

Make-Whole Call:    At any time prior to July 15, 2030 T+50 bps Par Call:    On
or after July 15, 2030 Interest Payment Dates:    July 15 and January 15,
beginning on July 15, 2021 Use of Proceeds:   

The Company expects the net proceeds from this offering to be approximately
$1,485 million, after deducting the initial purchasers’ discounts and the
Company’s estimated offering expenses.

 

The Company intends to use the net proceeds from this offering to purchase 5.0%
senior notes due 2022 and 4.5% senior notes due 2023 in the recently announced
tender offers (the “Tender Offers”), to pay fees and expenses incurred in
connection therewith, and the excess, if any, for general corporate purposes,
including other repayments or refinancings of the Company’s debt.

Expected Ratings*:    S&P: BB+ (negative) / Fitch: BBB- (negative) Joint Active
Bookrunners:   

BofA Securities, Inc.

Citigroup Global Markets, Inc.

Mizuho Securities USA LLC

RBC Capital Markets, LLC

TD Securities (USA) LLC

Joint Book-Running Managers:   

J.P. Morgan Securities LLC

MUFG Securities Americas Inc.

U.S. Bancorp Investments, Inc.

Wells Fargo Securities, LLC

Co-Managers:   

BBVA Securities Inc.

ING Financial Markets LLC

Truist Securities, Inc.

Morgan Stanley & Co. LLC

Distribution:    144A and Regulation S as set forth in the Preliminary Offering
Memorandum CUSIP and ISIN Numbers:   

144A Notes: 212015 AT8 / US212015AT84

 

Reg S Notes: U21180 AG6 / USU21180AG60

 

*

Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

 

Annex II-2



--------------------------------------------------------------------------------

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system

 

Annex II-3